Per Curiam.
The proceeding was brought to obtain a peremptory order of mandamus directing the respondents, as trustees of the police pension fund of the city of New Rochelle, to pay to the petitioner the sum of $375, being the amount of his contributions, *515two per cent of his monthly salary, during the period of his service as a police officer of that city. The petitioner resigned from the police force.
The statute, chapter 268 of the Laws of 1904, “ An Act to provide for a pension fund for the police force of the city of New Rochelle,” contains no provision authorizing or directing a refund to a police officer, upon his resignation, of contributions made by him during his incumbency in office; and the court is without power to read such a provision into the statute. (Pennie v. Reis, 132 U. S. 464, 471; Clarke v. Reis, 87 Cal. 543; 25 P. 759; McKuskie v. Hendrickson, 128 N. Y. 555, 558; McCluskey v. Cromwell 11 id. 593, 601; Leach v. Auwell, 154 App. Div. 170, 176.)
The order should be affirmed, with costs.
Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.
Order denying an application for a peremptory mandamus order unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion.